Citation Nr: 1543273	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2003 to September 2004 and August 2005 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.  The Veteran underwent a VA examination in September 2011.  The examiner opined that the Veteran's sleep apnea was not related to service because symptoms and diagnosis came five years after service.  However, the Veteran has provided private treatment records that show the Veteran underwent a sleep study in 2007.  He has also testified that the symptoms have been continuous since the 2006 deployment.  The Board notes that the Veteran left active service after a deployment in October 2006.  

Regarding whether service connection is warranted on a secondary basis, an addendum medical opinion was provided in December 2012 and the examiner opined that the Veteran's hypothyroidism did not cause the Veteran's sleep apnea.  However, the opinion did not address whether the hypothyroidism aggravates the Veteran's sleep apnea.  Therefore an examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of the Veteran's sleep apnea.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service or is otherwise related to a disease or injury in service? The examiner must discuss the private treatment records that show the Veteran underwent a sleep study in May 2007 which resulted in a diagnosis of sleep apnea, and the testimony that the symptoms have been continuous since the 2006 deployment.  

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea was caused (in whole or in part) by a service-connected disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea was aggravated by a service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



